DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 14, 18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Glatfelter (US 2019/0047382).
As to claim 1, Glatfelter discloses (fig. 1) a method comprising: determining (determine), light intensity (light intensity, glare) for incoming light (image of field of view, pass light emanating from objects outside vehicle 100) received through a windshield (101), (paragraphs [0004], [0017], (0021) [0022], [0023], [0025], [0028]); determining (determines) a color mixing (color 640, grey shade to blend with environment, color/shade, contrasting color/shade) based on the light intensity (light intensity) of the incoming light (pass light emanating from objects outside vehicle 100), (paragraphs [0003], [0030], [0036]); and (150) controlling a light engine (140, 141) to generate anti-glare light (160, 161) and directing the anti-glare light (160, 161) toward the inside (102) of the windshield (100) in response to the color mixing (color 640, grey shade to blend with environment, color/shade, contrasting color/shade) so that the incoming light (image of field of view, pass light emanating from objects outside vehicle 100) is combined 
As to claim 2, Glatfelter discloses (fig. 1) the method wherein determining (determines) light intensity (light intensity, glare) comprises determining (determines) light intensity (light intensity, glare) from a light sensor (110, 121-128), (paragraphs [0018], [0022]).
As to claim 3, Glatfelter discloses (fig. 1) the method wherein determining (determines) light intensity (light intensity, glare) comprises determining (determines) light intensity (light intensity, glare) from a light sensor (110, 121-128) mounted (mounted) on a windshield (101), (paragraphs [0018]-[0019]).
As to claim 14, Glatfelter discloses (fig. 1) a system (150) comprising: a light sensor (110, 121-128) generating a light intensity signal (electronic signal) corresponding to incoming light (image of field of view, pass light emanating from objects outside vehicle 100), (paragraph [0018]); a light engine (140, 141); a glare control system (152) comprising a control module (154) storing (store) instructions (instructions) that when executed (executed) by a processor (processor) to cause the glare control system (152) to perform operations (perform the functions), (paragraph [0040]) comprising: determining (determine) a color mixing (color 640, grey shade to blend with environment, color/shade, contrasting color/shade blend), (paragraph [0036]) based on the light intensity signal (electronic signal); and controlling the light engine (140, 141) to generate anti-glare light (160, 161) directed toward the inside (102) of a windshield (101) in response to the color mixing (color 640, grey shade to blend with environment, color/shade, contrasting color/shade blend) so that the incoming light (image of field of view, pass light emanating from objects outside vehicle 100) is combined (blend) with the antiglare light (160, 
As to claim 18, Glatfelter discloses (fig. 1) a system (150) wherein the light engine (140, 141) comprises a plurality of light engines (140, 141), (paragraph [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glatfelter (US 2019/0047382) in view of Spero (7,199,767).
As to claim 4, Glatfelter discloses (fig. 1) the method wherein determining (determines) the color mixing (color 640, grey shade to blend with environment, color/shade, contrasting color/shade) and wherein (150) controlling the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose comparing the light intensity to a light intensity threshold and wherein controlling the light engine is performed in response to the light intensity threshold. Spero discloses (fig. 3) comparing (compares) the light intensity (intensity value) to a light intensity threshold (parameters stored in the computer memory, tolerable limits) and wherein controlling the light engine (53), (column 8, lines 50-64) is performed in response to the light intensity threshold (parameters stored in the computer memory, tolerable limits), (column 10, lines 47-57). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include comparing the light intensity to a light intensity threshold and wherein controlling the light engine is performed in response to the light intensity threshold as 
As to claim 5, Glatfelter discloses (fig. 1) the method wherein (150) controlling the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose light emitting diodes. Spero discloses light emitting diodes (53), (column 8, lines 50-64). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include light emitting diodes as taught by Spero wherein the light emitting diodes emit artificial light blended with ambient light in order to reduce glare. 
As to claim 6, Glatfelter discloses (fig. 1) the method wherein controlling the light projectors (140, 141) of different colors (contrasting color), (paragraph [0036]). Glatfelter fail to disclose light emitting diodes comprises controlling light emitting diodes of different colors. Spero discloses light emitting diodes (LEDs) comprises controlling light emitting diodes (LEDs) of different color (visible, near IR, ultraviolet, microwave spectrums), (column 4, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include light emitting diodes comprises controlling light emitting diodes of different colors as taught by Spero in order to blend ambient light with different colors to reduce glare; thereby improving the operator’s view of the surrounding environment.
As to claim 7, Glatfelter discloses (fig. 1) the method wherein controlling the light emitting diodes of different colors (contrasting color), (paragraph [0036]). Glatfelter fail to disclose comprises controlling a red light emitting diode, a green light emitting diode and a blue light emitting diode. Spero discloses controlling LEDs that emit microwave spectrums, (column 4, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time 
As to claim 8, Glatfelter discloses (fig. 1) the method wherein (150) controlling the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose comprises controlling light emitting diodes directing light from a headliner. Spero discloses controlling light emitting diodes (LEDs) directing light from a headliner (headliner), (column 9, lines 55-58). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include controlling light emitting diodes directing light from a headliner as taught by Spero in order to determine the operator’s eye coordinates to efficiently reduce glare; thereby enhancing the operators vision. 
As to claim 9, Glatfelter discloses (fig. 1) the method wherein (150) controlling the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose comprises controlling light emitting diodes directing light from an instrument panel. Spero discloses controlling light emitting diodes (LEDs) directing light from an instrument panel (instrument panel), (column 14, lines 10-22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include controlling light emitting diodes directing light from an instrument panel as taught by Spero in order to determine the operator’s eye coordinates to efficiently reduce glare; thereby enhancing the operators vision. 
As to claim 10, Glatfelter discloses (fig. 1) the method wherein (150) controlling the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose controlling light emitting diodes directing from a rearview mirror. Spero discloses (fig. 5A) controlling light emitting diodes (LEDs) directing light from a rearview mirror (83), (column 9, lines 54-58). It would have been 
As to claim 11, Glatfelter discloses (fig. 1) the method wherein controlling the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose comprises controlling light emitting diodes directing light from an A-pillar. Spero discloses (fig. 5A) controlling light emitting diodes (LEDs) directing light from A-pillar (Atop support), (column 14, lines 11-22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include controlling light emitting diodes directing light from A-pillar as taught by Spero in order to determine the operator’s eye coordinates to efficiently reduce glare; thereby enhancing the operators vision. 
As to claim 12, Glatfelter discloses (fig. 1) the method wherein controlling the light projectors (140, 141), (paragraph [0018]). Glatfelter fail to disclose light emitting diodes comprises controlling a red light emitting diode, a green light emitting diode and a blue light emitting diode. Spero discloses controlling LEDs that emit microwave spectrums, (column 4, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to control LEDs of different colors, i.e., red, green, blue in order to reduce glare as taught by Spero when different colors are blended with ambient light; thereby enhancing the operators vision.  
As to claim 13, Glatfelter discloses (fig. 1) the method wherein controlling the light engine (140, 141) includes (150) controlling the light engine (140, 141) to generate the anti-glare light (160, 161), (paragraphs [0018]). Glatfelter fail to disclose using a first amount of red light, a 
As to claim 15, Glatfelter discloses (fig. 1) a system (150) wherein the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose comprises a red light emitting diode, a green light emitting diode and a blue light emitting diode. Spero discloses controlling LEDs that emit microwave spectrums, (column 4, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to control LEDs of different colors, i.e., red, green, blue in order to reduce glare as taught by Spero when different colors are blended with ambient light; thereby enhancing the operators vision.  
As to claim 16, Glatfelter discloses (fig. 1) a system (150) wherein the anti-glare light (160, 161), (paragraph [0018]). Glatfelter fail to disclose using a first amount of red light, a second amount of green light and a third amount of blue light. Spero discloses controlling LEDs that emit microwave spectrums, (column 4, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to control LEDs of different colors, i.e., red, green, blue in order to reduce glare as taught by Spero when different colors are blended with ambient light; thereby enhancing the operators vision.  
As to claim 17, Glatfelter discloses (fig. 1) a system (150) wherein the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose light engine disposed on an instrument panel. Spero discloses controlling light emitting diodes (LEDs) directing light from an instrument panel (instrument panel), (column 14, lines 10-22). It would have been obvious to one of ordinary skill 
As to claim 19, Glatfelter discloses (fig. 1) a system (150) wherein the glare control system (152) comprises the light engine (140, 141), (paragraph [0018]). Glatfelter fail to disclose a plurality of fault sensors for disabling the light engine. Spero discloses (fig. 5A) a plurality of fault sensors (temperature sensors), (column 6, lines 26-30). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include a plurality of fault sensors for disabling the light engine as taught by Spero in order to accurately monitor glare phenomenon.
As to claim 20, Glatfelter discloses (fig. 1) a system (150), (paragraph [0018]). Glatfelter fail to disclose wherein a plurality of fault sensors comprises a voltage sensor and a temperature sensor. Spero discloses (fig. 5A) a plurality of fault sensors (temperature sensors) and voltage sensors (sensors), (column 6, lines 26-30). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glatfelter to include a plurality of fault sensors, i.e., temperature and voltage sensors for disabling the light engine as taught by Spero in order to accurately monitor glare phenomenon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878                                                                                                                                                                                                        


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878